Per Curiam.
The examination of the corporate defendant through its former employee, William Anderson, may not be ordered. (See McGowan v. Eastman, 271 N. Y. 195.) The order appealed from will be reversed, therefore, with twenty dollars costs and disbursements, and defendant’s motion granted, unless within ten days after service of a copy of the order entered hereon the plaintiffs stipulate that the examination may proceed through John McCormick, the person suggested by the defendant as the proper person through whom the defendant should be examined. In the. event of the filing of such stipulation the examination will proceed at ten a. m. on June 23, 1936, at Special Term, Part II, New York, county, or at such other time and place as may be mutually agreed upon or directed by the court. This disposition is without prejudice to an application by the plaintiffs for an examination of William, Anderson as a witness upon proper papers, if the necessity therefor shall appear after the conclusion of the examination here ordered.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion granted as indicated in opinion. Settle order on notice.